DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on November 23, 2021, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is b1ing considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on February 18, 2022. Claims 1, 4, and 29 have been amended. Claims 1-30 remain pending. This communication is considered fully responsive and sets forth below.
4.	Objection to Specification: in the Response, filed February 18, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
5.	Claims Objections: in the Response filed February 18, 2022, Applicants amended claims for the purpose of correcting the informalities and improving the clarity. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
6.	Claims 1-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Lu et al. (US 2019/0349180) and Tenny et al. (US 2012/0113866) are generally directed to techniques for configuring the UE with a first monitoring occasion for indicating slot format indication (SFI) in the first DL BWP by indicating a first slot offset and a first slot periodicity, wherein the method also includes the network configuring the UE with a second monitoring occasion for indicating slot format indication (SFI) in the second DL BWP by indicating a second slot offset, and a second slot periodicity, wherein the network is not allowed to indicate the second slot offset and the second slot periodicity such that a time period containing a number of consecutive slots associated with a slot format in the combination of slot formats indicated by a SFI index in the second monitoring occasion does not align slot boundary of a slot with the first SCS, and wherein the number is the ratio of the second SCS to the first SCS; signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations. 
However, in consideration of the amendment with arguments/remarks filed on February 18, 2022, the information disclosure statement submitted on November 23, 2021, and further search, no 
“6wherein the 5enhanced downlink control channel monitoring capability facilitates monitoring by the UE of 6more downlink control channel monitoring opportunities per slot than a baseline downlink 7control channel monitoring capability;” and “andand10receiving, based at least on the UE reporting the enhanced downlink control 11channel monitoring capability, a configuration for enhanced downlink control channel 12monitoring,” as presented in claim 1. 
Similar limitations are included in claim 29.
“wherein the enhanced downlink control channel monitoring 4capability facilitates monitoring by the UE of more downlink control channel monitoring 5opportunities per slot than a baseline downlink control channel monitoring capability of the 6UE;” and “7transmitting, to the UE and based at least on receipt of the enhanced downlink 8control channel monitoring capability of the UE, a configuration for enhanced downlink 9control channel monitoring,” as presented in claim 22. 	
Similar limitations are included in claim 30.
Dependent claims 2-21 and 23-28 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473